Case 2:18-cv-01844-GW-KS Document 211-1 Filed 05/22/19 Page 1 of 2 Page ID #:9465



   1   PAUL HASTINGS LLP
       Yar R. Chaikovsky (SB# 175421)
   2
       yarchaikovsky@paulhastings.com
   3   Philip Ou (SB# 259896)
       philipou@paulhastings .com
   4
       David Okano (SB# 278485)
   5   davidokano@paulhastings.com
       1117 S. California Ave.
   6
       Palo Alto, CA 94304
   7   Phone: (650) 320-1800
       Fax: (650) 320-1900
   8

   9   Thomas Zaccaro (SB# 183241)           Chad J. Peterman   (pro hac vice)
       thomaszaccaro@paulhastings.com        chadpeterman@paulhastings.com
  10
       515 S. Flower St., Floor 25           200 Park Avenue
  11   Los Angeles, CA 90071-2228            New York, NY 10166
       Phone: (213) 683-6000                 Phone: (212) 318-6000
  12
       Fax: (213) 996-3146                   Fax: (212) 319-4090
  13
       Attorneys for Snap Inc.
  14

  15                         UNITED STATES DISTRICT COURT

  16         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DISTRICT

  17
        BLACKBERRY LIMITED, a Canadian
  18
        corporation,
  19                                          CASE NO. 2:18-cv-01844 GW(KSx)
                          Plaintiffs,
                                              CASE NO. 2:18-cv-02693 GW(KSx)
  20               v.
        FACEBOOK, INC., a Delaware            DECLARATION OF JONATHAN
  21
        corporation, WHATSAPP INC., a         PUTNAM REGARDING TRIAL
  22    Delaware corporation, and             SCHEDULING CONFLICTS
        INSTAGRAM, INC., a Delaware
  23    corporation, and INSTAGRAM, LLC, a
        Delaware limited liability company
  24
                          Defendants,
  25
        SNAP INC., a Delaware corporation
  26                      Defendant.
  27

  28
Case 2:18-cv-01844-GW-KS Document 211-1 Filed 05/22/19 Page 2 of 2 Page ID #:9466



  1           Pursuant to the Court's orders (Dkt. 166, 200 ), I, Jonathan Putnam, submit the

  2   following declaration regarding my scheduling conflicts for February through May,

  3   2020.

  4           1.       I have been retained as an expert economist by Snap Inc. in the above

  5   matter.

  6           I understand that the Court in this matter has identified March 17, 2020 as the

  7   possible trial date for the Snap trial. Given my pre-existing trial schedule as set

  8   forth below, a March trial date would create a substantial conflict that could

  9 preclude my ability to prepare and provide effective testimony in this matter.

 10           2.       I currently have 4 matters, each scheduled for a two-week trial in

 11   Delaware, as follows:

 12           Feb 6-20, 2020,    Evolved Wireless v. HTC 15-543
 13           Feb. 24-28, 2020,    Evolved Wireless v. ZTE, No. 15-546
 14           March 4-17, 2020,     Evolved Wireless v. Motorola, No.   15-544

 15           March 23-April 4, 2020,    Evolved Wireless v. Microsoft,   No. 15-547

 16           3.       I typically spend a week preparing before my trial testimony. As the

 17   above trial schedule indicates, I have essentially back-to-back trials in Delaware that

 18   I expect will fully consume my availability to prepare for or attend a trial in

 19   California from February until mid-April, 2020. It has also been my experience that

 20   cross-continent travel negatively impacts the testimony preparation process, and

 21   would significantly impair my ability to provide all my clients with my best work

 22   product if I were required to travel to California between Delaware trials.

 23           I declare under penalty of perj ury under the laws of the United States of

 24   America that the foregoing is true and correct.

 25

 26

 27
      LEGAL_US_W # 98657604.1
 28
                                                                            2:18-cv-01844 GW    (KSx)
                                                   -1-                      2: 18-cv-02693 GW   (KSx)
                   DECLARATION OF JONATHAN PUTNAM REGARDING TRIAL SCHEDULING CONFLICTS
